DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to applicant's amendment dated 7/9/2019 and interview dated 8/25/2021.
EXAMINER’S AMENDMENT
3.1.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a telephone interview with Daniel S. Cohn (Reg. No. 57,476) on 8/25/2021.

3.2.	Claims 1-2, 4-5,7-8, and 10 has been amended follows:

1.  (Currently Amended) A method for verifying a file, comprising steps of:
(a) a server, on condition that the server has determined a user as related to a first file, as a reference file, in response to an authentication request for the first file and, as a result, that the server has stored a first hash value of a first message digest, generated by encoding a message digest of the first file with a private key of the user and a private key of the server, in a database, and that the server has been managing its corresponding transaction ID, when a verification request for a second file is 
(b) the server acquiring or supporting another device to acquire an OP message,
including the first hash value of the first message digest, from the database by referring to the transaction ID; and
(c) the server determining or supporting another device to determine the second
file as verified, when the first hash value in the OP message corresponds to a second hash value of a second message digest generated by encoding the original message digest with the private key of the server and the private key of the user;
wherein, at the step of (a), when no information corresponding to the original message digest is found despite the verification request, the server sends or supports another device to send a message of an unsuccessful verification.

2.	(Cancelled) 

4. (Currently Amended) A method for verifying a file, comprising steps of:
(a) a server, on condition that the server has determined a user as related to a first file, as a reference file, in response to an authentication request for the first file and, as a result, that the server has stored a first hash value of a first message digest, generated by encoding a message digest of the first file with a private key of the user and a private key of the server, in a database, and that the server has been managing its corresponding transaction ID, when a verification request for a second file is acquired, acquiring or supporting another device to acquire the transaction ID corresponding to at least one of a public key of the user and an original message digest of the second file generated by using a hash function;
(b) the server acquiring or supporting another device to acquire an OP message, including the first hash value of the first message digest, from the database by referring to the transaction ID; and
(c) the server determining or supporting another device to determine the second file as verified, when the first hash value in the OP message corresponds to a second hash value of a second message digest generated by encoding the original message digest with the private key of the server and the private key of the user;
 when the second file is acquired for the verification, the server generates or supports another device to generate the original message digest of the second file using the hash function.

5. (Currently Amended) The method of claim 1, wherein, at the step of (c), even in case that the first hash value in the OP message corresponds to the second hash value of the second message digest, if the original message digest corresponds to a result value acquired by decoding the second message digest with a public key of the server and the public key of the user, the server determines or supports another device to determine the second file as verified.

7. (Currently Amended) A server for verifying a file, comprising: a communication part for acquiring a verification request for a second file; and a processor for, (I) on condition  when the verification request for the second file is acquired, acquiring or supporting another device to acquire the transaction ID corresponding to at least one of a public key of the user and an original message digest of the second file generated by using a hash function; (II) acquiring or supporting another device to acquire an OP message, including the first hash value of the first message digest, from the database by referring to the transaction ID; and (III) determining or supporting another device to determine the second file as verified,  when the first hash value in the OP message corresponds to a second hash value of a second message digest generated by encoding the original message digest with the private key of the server and the private key of the user;
wherein, in the process of (I), the processor, when no information corresponding to the original message digest is found despite the verification request, sends or supports another device to send a message of an unsuccessful verification.

8.	(Cancelled) 


10. (Currently Amended) A server for verifying a file, comprising:
a communication part for acquiring a verification request for a second file; and
a processor for, (I) on condition that the server has determined a user as related to a first file, as a reference file, in response to an authentication request for the first file and, as a result, that the server has stored a first hash value of a first message digest, generated by encoding a message digest of the first file with a private key of the user and a private key of the server, in a database, and that the server has been managing its corresponding transaction ID, when the verification request for the second file is acquired, acquiring or supporting another device to acquire the transaction ID corresponding to at least one of a public key of the user and an original message digest of the second file generated by using a hash function; (II) acquiring or supporting another device to acquire an OP message, including the first hash value of the first message digest, from the database by referring to the transaction ID; and (III) determining or supporting another device to determine the second file as verified, when the first hash value in the OP message corresponds to a second hash value of a second message digest generated by encoding the original message digest with the private key of the server and the private key of the user;
when the second file is acquired for the verification, the processor generates or supports another device to generate the original message digest of the second file using the hash function.

Allowable Subject Matter
4.1.	Claims 1, 3-6, 8-12 are allowed.





4.3. 	The following is an examiner's statement of reasons for allowance: thecombination of Kim et al., Choi et al. Thomas el al., Colella el al., whether alone or in combination with the other prior arts of record fail to teach or render obvious " … (a) a server, on condition that the server has determined a user as related to a first file, as a reference file, in response to an authentication request for the first file and, as a result, that the server has stored a first hash value of a first message digest, generated by encoding a message digest of the first file with a private key of the user and a private key of the server, in a database, and that the server has been managing its corresponding transaction ID, when a verification request for a second file is acquired, acquiring or supporting another device to acquire the transaction ID corresponding to at least one of a public key of the user and an original message digest of the second file generated by using a hash function;
(b) the server acquiring or supporting another device to acquire an OP message,

(c) the server determining or supporting another device to determine the second
file as verified, when the first hash value in the OP message corresponds to a second hash value of a second message digest generated by encoding the original message digest with the private key of the server and the private key of the user;
wherein, at the step of (a), when no information corresponding to the original message digest is found despite the verification request, the server sends or supports another device to send a message of an unsuccessful verification." as recited in claim 1.
Therefore independent claim 1 is allowable over the prior arts of record.  The other independent claims 4, 7 and 10 recite similar subject matter. Consequently, independent claims 4, 7 and 10  are also allowable over the prior arts of record.
Claims 3, 5-6, 9,11-12 are directly or indirectly dependent upon claims 1, and 7 therefore, they are also allowable over the prior arts of record.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARUNUR RASHID whose telephone number is (571)270-7195.  The examiner can normally be reached on 9 AM to 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HARUNUR . RASHID
Primary Examiner
Art Unit 2497



/HARUNUR RASHID/Primary Examiner, Art Unit 2497